UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1696


ANGELA GAIL JENNINGS,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

                    Defendant - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia,
at Bluefield. David A. Faber, Senior District Judge. (1:15-cv-12658)


Submitted: October 17, 2017                                   Decided: October 19, 2017


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Angela Gail Jennings, Appellant Pro Se. Jordana Cooper, Nora R. Koch, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, Stephen Michael Horn,
Assistant United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Angela Gail Jennings appeals the district court’s order adopting the

recommendation of the magistrate judge and dismissing her complaint as untimely filed.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Jennings v. Berryhill, No. 1:15-cv-12658 (S.D.W.

Va. May 31, 2017).      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                           2